Citation Nr: 1712978	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent, prior to August 31, 2012, and to a rating higher than 40 percent, thereafter, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from October 1980 to September 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A notice of disagreement was received in October 2007, a statement of the case was issued in June 2008, and a VA Form 9 was received in July 2008.

In August 2012, the Board remanded this claim for additional development. In a November 2012 rating decision, the RO granted an increased evaluation of 40 percent for the Veteran's lumbar spine, effective October 30, 2012. Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation. As a result, he is presumed to be seeking the maximum possible evaluation. The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating. A.B. v. Brown, 6 Vet. App. 35 (1993).

This claim, along with a claim for entitlement to service connection for radiculopathy of the bilateral lower extremities, was denied by the Board in a July 2014 decision. The Veteran appealed the July 2014 Board decision to the Court of Appeals for Veterans Claims (CAVC). The Veteran abandoned his claim for entitlement to service connection for radiculopathy of the bilateral lower extremities. In an August 2015 Order, the Court granted a Joint Motion for Remand (JMR) and vacated and remanded the July 2014 Board decision for development consistent with the JMR.

The issue of entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected lumbar spine disability, claimed as depression, has been raised by the record in a statement received in January 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In November 2015, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a rating higher than 20 percent, prior to August 31, 2012, and higher than 40 percent, thereafter, for a lumbar spine disability.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the November 2015 Board Remand, the RO was instructed to correct the effective date for the grant of a 40 percent rating for the Veteran's lumbar spine to August 31, 2012.  There is no indication in the claims file that this was accomplished.  See e.g. October 2016 rating decision codesheet listing an effective date of October 30, 2012 for the 40 percent rating.  On remand, the effective date for the grant of the 40 percent rating for the lumbar spine must be corrected to August 31, 2012.

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. The November 2016 VA examination report does not comply with Correia. Accordingly, the Board finds that a new VA examination is required.

Finally, as noted in the November 2016 VA examination, the Veteran receives treatment for his back pain from a private physician, Dr. M.  While the claims file contains a March 2013 magnetic resonance image (MRI) that indicates the Veteran was referred by Dr. M., the treatment records from this physician are not in the claims file.  On remand, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Correct the effective date for the grant of the 40 percent rating for the Veteran's lumbar spine to August 31, 2012.

2.  Obtain and associate with the claims file all updated treatment records, to include, but not limited to, treatment records from private physician Dr. M. (referred to in the November 2016 VA examination).

3.  Schedule the Veteran for a VA examination to ascertain the severity of his lumbar spine disability. The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. 

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4. After completion of the above, the RO must readjudicate the claim.

If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5. Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



